Citation Nr: 0124912	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a chronic brain syndrome, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran, through his 
representative's Written Brief Presentation, raised a claim 
for convalescence benefits under 38 C.F.R. § 4.30.   In 
addition, the representative's Written Brief Presentation 
indicated that the veteran disagreed with the RO's May 2001 
denial of a total disability rating based on individual 
unemployability.  The record does not reflect any recent 
development or adjudication of these issues.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence reveals that the veteran's chronic 
brain syndrome is productive of occupational and social 
impairment with decreased work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, memory loss, and chronic 
sleep impairment.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
residuals of a chronic brain syndrome have been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9327 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current disability evaluation 
for the residuals of his chronic brain syndrome does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 30 percent disabling because he experiences 
difficulty concentrating and memory problems.  

As a preliminary matter, the Board notes that the RO did not 
specifically adjudicate the veteran's claim for service 
connection secondary to residuals of a head injury and 
chronic brain syndrome, and that the medical evidence does 
not differentiate the symptomatology due to the head injury 
from the symptomatology due to the chronic brain syndrome.  
The Board also notes that there is no need to adjudicate a 
claim for secondary service connection for residuals of a 
head injury because, as shown below, the veteran's head 
injury is linked to the veteran's chronic brain syndrome, and 
thus is a part of the same rating process.  As such, the 
Board will not try to differentiate as to symptomatology, and 
will evaluate only the current severity of the veteran's 
chronic brain syndrome.  

In addition, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran several VA examinations, as well as 
obtained relevant medical records.  The Statement of the Case 
provided to the veteran and his representative informed him 
of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  As such, the Board 
finds that the duty to assist was satisfied and the case is 
ready for appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a November 1971 rating decision granted the 
veteran service connection for chronic brain syndrome due to 
trauma and assigned a 10 percent disability evaluation.  In 
March 1997, the veteran filed a claim for increased 
compensation.  Following a VA examination, a December 1997 
rating continued the 10 percent disability evaluation for 
chronic brain syndrome.  The veteran filed a Notice of 
Disagreement in December 1997, the RO issued a Statement of 
the Case in January 1998, and the veteran perfected his 
appeal.  In March 1999, the Board remanded the veteran's 
claim to the RO for additional development.  The RO, in May 
2001, after completing the requested development to the best 
of its abilities, issued another rating decision, continuing 
the disability evaluation.  This appeal followed.

The pertinent evidence of record consists of VA examination 
reports, private medical records, and VA medical records.  VA 
examinations were performed in May 1997, October 1999, and 
January 2001.  Private medical records dated at various 
intervals between February 1997 and January 1999 have been 
associated with the veteran's claims file.  VA medical 
records dated June 1997 and August 2000 are also of record. 

A VA medical record dated June 1997 reveals that the veteran 
underwent a neuropsychological assessment.  According to the 
assessment, the veteran reported a history of an injury as a 
result of an accidental triggering of a land mine.  According 
to the veteran, holes were drilled into his skull to relieve 
blood clots and seizures.  The veteran also reported that, in 
February 1997, he had what he believed to be a seizure while 
playing racquetball, resulting in a concussion.   The veteran 
related that he spent three days in the hospital, and 
subsequently had speech problems, reading difficulties, right 
foot-drop, and incidents of falling.  The examining physician 
noted that the veteran scored slightly to moderately below 
the expected level on general intelligence tests and mildly 
to moderately below expectation on memory tests.  The 
examining physician also noted that the veteran did not 
appear to be depressed, but that the veteran admitted feeling 
frustrated as to his inactivity.  The examiner concluded that 
the veteran underwent a decline in several cognitive 
abilities compared to presumed previous levels.  The examiner 
also concluded that the veteran's memory scores were below 
expectation for verbal and non-verbal materials, but that the 
veteran's reasoning abilities were normal.  The examining 
physician also opined that the veteran's preoccupation with 
somatic concerns "may be serving to hold depression at bay . 
. . ."

The VA medical record dated August 2000 indicates follow-up 
regarding the veteran's October 1999 VA examination by that 
examiner.  The record states that veteran has been diagnosed 
with traumatic brain injury by the examiner.  In addition, 
the record indicates that the examiner was unable to make a 
definitive diagnosis regarding a possible seizure disorder.

Private medical records dated February 1997 through January 
1999 have also been associated with the veteran's claims 
file.  A record dated February 1997 showed that the veteran 
was hospitalized after a fall, wherein the veteran lost 
consciousness.  According to the records, the veteran had a 
flashback to Vietnam and a history of a headache prior to the 
fall.  In addition, the record stated that an EEG was 
negative for seizure activity.  A March 1997 radiology report 
shows that the veteran has a cyst formation with local 
encephalomalacia compatible with manifestations of an old 
brain injury and a burr-hole in the right temporal calvarium.  
A letter by Lee Marmion, M.D., also dated March 1997, 
indicates that the veteran was being treated for traumatic 
brain injury and seizures.  Another record, dated July 1997, 
showed that the veteran had eighteen physical therapy 
treatment sessions for a head injury and seizure, to improve 
lower extremity strength, balance, coordination, and gait.  A 
record dated September 1997 indicates that speech and 
cognitive therapy was prescribed for the veteran following 
his head injury.  Treatment records dated September 1997 
indicate that the veteran was sleeping well and was able to 
work two to four hours per day.  

An independent medical evaluation by Steven Sherman, M.D., 
sent to the United States Department of Labor, diagnosed the 
veteran with a blackout of an unknown cause and concluded 
that the February 1997 injury was not adequate to produce any 
lasting brain injury.  Dr. Sherman further opined that the 
February 1997 incident and subsequent symptomatology was "a 
consequence of his Vietnam wound" or "that [the February 
1997] episode was a seizure and [the veteran] has epilepsy . 
. . ." Treatment records dated November 1997 indicated 
diagnoses of musculoskeletal headaches, head injury, and 
right foot drop, as well as indicated that the veteran was 
able to increase his working hours to five to seven hours per 
day.  A letter from L. Dustin Kimball III, D.O., dated 
December 1997, stated that the veteran sustained a head 
injury.  According to the letter, the veteran fell, and his 
speech and walking were affected, requiring speech therapy 
and physical therapy.  The letter also stated that the 
veteran's cognitive functioning is "very close to what it 
was prior to his accident" and Dr. Kimball opined that the 
veteran was "able and ready to return to his duties as [a] 
postmaster . . . ."  

Records dated September 1998 showed that the veteran reported 
that he was unable to do his job properly and experienced 
crying spells and feelings of hopelessness, a lack of social 
desires, and an inability to remember concepts without 
writing them down.  The diagnoses were mental status changes, 
recurrent moderate depression and insomnia.  A September 1998 
radiology report indicates that the veteran had a CT scan of 
the brain, which showed an area of encephalomalacia 
consistent with an area of prior injury or infarction, but 
was negative for evidence of an acute injury to the brain.  
Records dated October 1998 indicate that the veteran was 
reported feeling better emotionally and physically due to 
taking Prozac, but that he did not "feel right" cognitively 
and mentally.  The veteran reported that he noticed a 
decreased ability to retain information and complete tasks.  
He was diagnosed with cognitive changes, improved recurrent 
depression, and insomnia.  An October 1998 consultation 
request from Dr. Kimball stated that the veteran had reported 
depressive symptoms and suicidal ideation, and that veteran 
was not working at that time.  November 1998 records showed 
that the veteran had a negative EEG and that the veteran 
reported having headaches, poor short-term memory, and no 
social interests.  The veteran was diagnosed with cognitive 
changes, depression, and cephalalgia. 

A November 1998 neuropsychological report by John Fisk, 
Ph.D., ABPP/CN, stated that the veteran reported 
deteriorating job performance and problems completing tasks 
due to his becoming confused or disorganized.  The veteran 
also reported experiencing memory problems and problems with 
new learning.  Dr. Fisk stated that the veteran was alert, 
well groomed, and cooperative.  He also noted that the 
veteran had fluid and efficient fine and gross motor 
movements, but that the veteran's speech was "halting" with 
"lengthy response latency as though he [was] searching for 
words."  Nevertheless, the veteran had good articulation and 
verbalizations.  The examiner also noted that the veteran's 
affect was flat and the veteran's mood seemed dysphoric.  
Examination revealed disturbance in expressive abilities, 
difficulties with short-term memory, mild bilateral motor 
slowing.  Dr. Fink further stated that the veteran's test 
results were suggestive of general deterioration in cognition 
and mental efficiency due to a less than complete recovery 
from his February 1997 injury.  Dr. Fink opined that the 
veteran's "difficulties relate to the injury he suffered in 
February [1997,]   particularly when one considers [that] he 
was vulnerable [after] having suffered [a] previous brain 
injury in 1970."  Dr. Fink also suggested that the veteran's 
current job burden should be reduced, because the compromised 
functional integrity of his brain makes him more vulnerable 
to stress.

A December 1998 letter from Dr. Kimball stated that veteran 
reported having trouble focusing at work, and that the 
veteran appeared to be clinically depressed.  The letter also 
stated that the veteran also reported experiencing headaches 
and that neuropsychological testing revealed significant 
cognitive changes.  In addition, Dr. Kimball recommended that 
the veteran stop working until further evaluation of his 
cognitive changes could be completed.  A January 1999 letter 
from Dr. Kimball also indicated that the veteran has been 
diagnosed with a cognitive deficit caused by the February 
1997 injury.

The veteran was first afforded a VA examination regarding his 
claim for an increased rating in May 1997.  The examination 
report showed that the veteran reported a seizure disorder 
and craniotomy following a brain injury during service, and 
that he was in a general state of good health until February 
1997.  According to the veteran, he suddenly passed out while 
playing racquetball, and was found to have a concussion and 
possible seizure. The veteran also reported that he 
experienced significant short-term memory loss since the 
February 1997 event, and that tasks involving significant 
mental abilities required assistance.  He also stated that 
between his in-service injury and the February 1997 episode, 
he did not have any seizures, limitations on activity, or 
treatment for psychiatric disorders.  Examination revealed 
that the veteran was alert and oriented and that there was no 
atrophy or tremor noted.  In addition, there was no sensory 
impairment, motor impairment was limited to a right foot 
drop, and there was no evidence of peripheral or autonomic 
nerve dysfunction.  However, the veteran had decreased short-
term memory with normal reasoning abilities and mild 
dysphasia, and underlying depression could not be ruled out.  
The diagnosis was rule out organic brain syndrome, etiology 
unknown, with syncopal event in February 1997.  The examiner 
also opined that "[t]here [did not appear] to be [a] 
relationship to his prior head trauma on active duty."

The veteran was afforded a second VA examination in October 
1999.  According to the examination report, the veteran 
recounted much of the same history as during the June 1997 VA 
examination.  In addition, he reported having difficulty with 
memory and concentration and that he was "unable to conduct 
business as usual" while at work.  Examination showed that 
the veteran was alert and oriented, but that the veteran 
hesitated in naming objects.  Cranial nerve examination was 
normal, except for reduced fluidity of tongue movements and 
mild dysarthria.  Motor testing revealed normal bulk, tone, 
strength, and coordination.  Sensory examination was intact.  
The examiner noted that the veteran appeared to have damage 
involving left hemispheric function with hesitation of speech 
and minor but definite right-sided findings upon neurological 
examination, which could not be explained by the 
encephalomalacia in the right frontal lobe on the veteran's 
MRI.  The examiner stated that it appeared that, "as a 
sequela of [the veteran's] loss of consciousness in February 
of 1997 and incidents surrounding that event, the [veteran] 
suffered additional damage to the left hemisphere."  The 
examiner further opined that the probable seizure in February 
1997 resulted in the veteran's cognitive deficits and that 
the veteran's "present condition can thus be traced to his 
injury while in [service, which resulted] in brain damage and 
which is potentially at least a focus for seizure."  No 
diagnosis was made.

According to the January 2001 VA examination report, the 
veteran again related his medical history with regard to the 
in-service injury and the events of February 1997.  The 
veteran also related a history of psychiatric care in 1992, 
following his discovery of an extramarital affair by his 
wife, which resulted in a three-week hospitalization.  The 
veteran also related that he and his wife had attended 
marriage counseling.  He described his symptoms as sleeping 
problems, but denied having previously reported suicidal 
ideation, crying spells, or feelings of helplessness or 
hopelessness.  He also denied having obsessive or ritualistic 
behavior, aggression, impaired impulse control, or panic 
attacks.  However, he stated that he was frustrated at having 
to work ten or more hours to complete an eight-hour workday.  
In addition, the veteran reported that he has impaired 
thought processes and poor short-term memory.  A mental 
status examination showed that the veteran had consistent eye 
contact, fluid speech, calm mood, and appropriate affect.  
Nonetheless, the examiner noted that the veteran was 
concerned that information given during the examination would 
be used against him to impair his employment.  The examiner 
also noted that the veteran returned to work part-time in 
November 1999 following attendance at a traumatic brain 
clinic for eight months, and that the veteran is currently 
employed full-time in his prior position as a postmaster.  
Cognitive evaluation showed that the veteran's recent memory 
was impaired, social judgment was intact, and interpretation 
of proverbs was abstract.  The veteran had difficulty with 
serial sevens, but had no difficulties solving mathematic 
story problems.  The examiner noted that the veteran's "fund 
of knowledge" was consistent with the veteran's education.  
The examiner opined that the veteran, "although he takes 
Prozac . . . , denies any symptoms of depression.  His 
depression, if present, is under treatment."  The examiner 
also stated that the veteran did not meet the diagnostic 
criteria for dementia.  The examiner did not give an Axis I 
diagnosis, but gave an Axis III diagnosis of status-post 
seizure resulting in hypoxia and left hemisphere dysfunction 
with mild right hemiparesis and assigned a GAF score of 65.

In the most recent rating decision, the RO confirmed and 
continued a 10 percent rating for the veteran's chronic brain 
syndrome.  A 10 percent disability evaluation is assigned 
under Diagnostic Code 9327 for an organic mental disorder 
with occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms are controlled by continuous 
medication.  A 30 percent disability evaluation is assigned 
under this Code for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

Upon reviewing the rating criteria in relation to the 
veteran's chronic brain syndrome, the Board finds that the 
veteran's disability is more severe than currently evaluated 
and that a 30 percent disability is warranted.  The veteran 
experiences occupational and social impairment with 
occasionally decreased work efficiency.  In that regard, the 
Board notes that although the veteran was assigned a GAF 
score of 65, the medical evidence of record shows that the 
veteran has concentration problems, sleep impairment, and a 
significantly impaired short-term memory.  See 38 C.F.R. 
§ 4.130 (a GAF score of 65 indicates some mild symptoms or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV)).  
Additionally, despite the veteran's claim at his most recent 
VA examination that he is not depressed, VA medical records, 
private medical records, and VA examination reports indicate 
that the veteran has recurrent depression.  Further, the 
veteran's chronic brain syndrome results in reduced cognitive 
function and creates difficulties for the veteran with regard 
to his ability to perform his job.  The Board also 
acknowledges that the medical evidence creates a question as 
to whether the veteran's February 1997 injury was unrelated 
to the veteran's chronic brain syndrome or whether the 
veteran's chronic brain syndrome caused the increased 
symptomatology and the events of February 1997.  
Nevertheless, as stated earlier, the Board finds that the 
medical evidence indicates that the circumstances of the 
veteran's February 1997 injury cannot be distinguished from 
the veteran's chronic brain syndrome.  As such, the Board 
believes that the veteran's disability picture is more severe 
than the current evaluation indicates, as the veteran meets 
some of the criteria for a disability evaluation of 30 
percent.  Thus, the Board finds that reasonable doubt should 
be resolved in the veteran's favor and concludes that the 
veteran's chronic brain syndrome more closely approximates 
the criteria for a 30 percent rating.  However, although the 
Board finds that a 30 percent rating is warranted, the 
preponderance of the evidence is against a rating in excess 
of 30 percent.   See 38 C.F.R. § 4.3.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

In reaching this decision, the Board also considered whether 
the veteran may be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his chronic brain syndrome, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Rather, it 
appears that the veteran is currently employed full-time and 
has not missed any time from work due to his disability since 
he attended the traumatic brain clinic.  In addition, the 
veteran's psychiatric hospitalization occurred in 1992 as a 
result of marital problems, and the veteran has not been 
hospitalized since the February 1997 hospitalization for 
treatment of his head injury.  Moreover, the Board finds that 
the 30 percent disability evaluation contemplates 
occupational impairment.  As such, there is no evidence of 
marked interference with the veteran's employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 30 percent for chronic brain 
syndrome.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 30 percent disability evaluation for 
residuals of a chronic brain syndrome is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

